Dear Mr. Brignac:
Your letter to this office asks if there are any legal or ethical implications against a district attorney hiring the son of a seated judge in the capacity of assistant district attorney within the same judicial district, where there are only two divisions of the court.
It is the opinion of this office that the question raised presents an ethical and not a legal issue. This office respectfully refers you to the proper offices which render opinions concerning professional and judicial ethics.
We suggest that you address your question to the Ethics Advisory Service Committee of the Louisiana State Bar Association, c/o Mr. Richard P. Lemmler, Ethics Counsel, 601 St. Charles Avenue, New Orleans, LA 70130, phone: (504) 566-1600. You may also wish to address your question to the Louisiana Judiciary Commission, c/o Dr. Hugh M. Collins, Chief Executive Officer, 400 Royal Street, Suite 1190, New Orleans, LA 70130, Phone:(504)310-2550.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY:__________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:arg